COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re The Park Square Co-Owners Association and Stephen
                            Russell

Appellate case number:      01-20-00318-CV

Trial court case number:    2020-22266

Trial court:                133rd District Court of Harris County

        Relators, The Park Square Co-Owners Association and Stephen Russell, have filed
a petition for a writ of mandamus challenging the entry of a temporary restraining order by
the ancillary trial court. Relators also have filed an emergency motion for temporary relief,
seeking this Court stay enforcement of the temporary restraining order. Relators’ motion
is granted. The April 9, 2020 temporary retaining order in Cause No. 2020-22266, pending
in the 133rd District Court of Harris County, Texas, is stayed. The stay is effective until
disposition of relators’ petition for a writ of mandamus or further order of this Court.
        The Court requests a response to the petition for a writ of mandamus from real party
in interest. The response if any, is due no later than 20 days from the date of this Order.
       It is so ORDERED.


Judge’s signature: _/s/ Evelyn V. Keyes______________________________________
                    Acting individually     Acting for the Court

Date: __April 14, 2020____